DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Amendment filed on 05/07/2020. In the instant Amendment: Claims 1, 3-6, 8, 10, 12, 14-15, 17 have been amended, Claims 2, 9, 13 and 16 have been cancelled and Claims 21-21 are newly added. Claims 1, 3-8, 10-12, 14-15, 17-18 have been examined and are pending.  This Action is made FINAL. 
Response to Arguments
Applicants’ arguments with respect to amended claims 1, 8 and 12 have been considered but are moot in view of the new ground(s) of rejection. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically discloses as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.






Claims 1, 3-5, 7-8, 10-12, 14-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kawakita et al. (“Kawakita,” US 20190347389, filed May 10, 2018) in view of Plummer et al. (“Plummer,” US 9876859, patented Jan 23, 2018). 
Regarding claim 1, Kawakita discloses a system for authenticating a person for access to an information handling system before changing operation of the information handling system from an inactive state to an active state, the system comprising (Kawakita FIGs 2A-2B, [0044]. If self-contained authentication system 218 authenticates the user, predetermined functions within device 200 can be accessed, which can include a main processor 210 enabling a voice access 222 to predetermined functions of the device 200. In some embodiments, successful authentication can result in a device 200 transitioning from a low power consumption sleep state, to higher power consumption active state. However, in other embodiments, successful authentication can result in device 200 transitioning from a fully off state to an on state.): 
a sensor located in the device for sensing biometric information (Kawakita FIG 2A, [0043]. Referring to FIG. 2A, a user may execute a biometric authentication operation 217 using a biometric sensor 206 to access predetermined functions ( e.g. , secure functions ) while device 200 is in a closed configuration . A biometric authentication operation 217 can include biometric sensor 206 sensing one or more user body parts 216. In the particular embodiment shown, biometric sensor 206 can be a fingerprint sensor that senses one or more fingerprints of a user); 
an internal memory storing biometric information associated with an authenticated user (Kawakita FIG 1A, [0041]. According to embodiments, biometric authentication by biometric sensor 106 can occur independently of main processor 110. That is, a biometric authentication operation can utilize processing circuits and storage circuits for authentication that are different than those of the main processor 110.); 
a microcontroller (MCU) coupled to the sensor and configured for (Kawakita FIG 1A, [0041]. According to embodiments, biometric authentication by biometric sensor 106 can occur independently of main processor 110. That is, a biometric authentication operation can utilize processing circuits and storage circuits for authentication that are different than those of the main processor 110.): 
communicating a signal to the sensor to capture biometric information for the person (Kawakita FIG. 12, [0090], [0092] – [0093]. If voice access is enabled ( Y from 1270-4 ), the device can indicate so 1270-10. Method 1270 can start a voice engine 1270-14. Such an action can include enabling (if not already enabled) one or more microphones on the device to capture voice requests from a user. Method 1270 can determine if a user voice request has been received 1270-16 . Such an action can include a voice engine processing sounds capture by a microphone that exceed a predetermined threshold level.); 
capturing, by the sensor, biometric information of the person (Kawakita [0035]. A biometric sensor 106 can authenticate physical features of a user. In some embodiments, the biometric sensor 106 can sense a feature of a user's hand. In particular embodiments, the biometric sensor 106 can be a fingerprint reader.); 
comparing the captured biometric information with the biometric information stored in the internal memory (Kawakita FIGs 8, 12, [0075], [0082]. In FIG. 8, biometric sense system 818 can include a biometric sensor 806 , authentication processing circuits 856 , and biometric data store 858. Biometric sensor 806 can take the form of any of those disclosed herein , or equivalents , including a FPR . Authentication processing circuits 856 can execute an authentication operation in response to data input from biometric sensor 806 and data stored in biometric data store 858. Accordingly, a biometric authentication operation can be performed in a self - contained fashion, and not utilize other system components, such as those of processor section 840. In some embodiments , this can include a voice engine of the device processing audio input data generated from the user voice . In some embodiments, action 1070-3B can include voice authentication , and voices that do not match predetermined voices will not be processed ); and
if the captured biometric information matches the stored biometric information corresponding to the authorized user, communicating an instruction to one of a central processing unit (CPU) or an embedded controller (EC) in the information handling system to change operation of the information handling system from an inactive state to an active state (Kawakita FIG. 6, [0058] – [0059], [0065]. A CPU 640 can provide main processing functions for system 650. A CPU 640 can include a microprocessor having one or more processing cores . However , in alternate embodiments a CPU 640 can be a microcontroller or other type processor. Controller 642 can execute various other tasks for a system 650 , and in the particular embodiment shown , can place a system 650 into various states based on inputs , including turning the system 650 on or off , or transitioning a system from a standby ( e.g. , sleep ) mode to an active mode . Controller 642 can also receive authentication results from biometric sense system 618. Biometric sense system 718 can provide output signals to controller 742 and CPU 740 . In the embodiment shown , biometric sense system 718 can include a data path 727 to controller 742. Data path 727 can provide a power output signal ( PWR ) and an authentication result signal ( FPR_SUCCESS). Authentication result signal FPR_SUCCESS can indicate if authentication is successful or not.); 
if the captured biometric information does not match the stored biometric information corresponding to the authorized user, the MCU does not communicate an instruction to the CPU or EC in the information handling system to change operation of the information handling system from the inactive state to the active state (Kawakita FIG. 6, [0058] – [0059], [0065]. A CPU 640 can provide main processing functions for system 650. A CPU 640 can include a microprocessor having one or more processing cores . However , in alternate embodiments a CPU 640 can be a microcontroller or other type processor. Controller 642 can execute various other tasks for a system 650 , and in the particular embodiment shown , can place a system 650 into various states based on inputs , including turning the system 650 on or off , or transitioning a system from a standby ( e.g. , sleep ) mode to an active mode . Controller 642 can also receive authentication results from biometric sense system 618. If such outputs indicate an authentication failure , biometric sense system 618 can generate an authentication result ( Authentication ) indicating failure , and a wake result ( Wake ) indicating the same . In response to such outputs, controller 642 can maintain a system 650 in the standby or shutdown state.). 
Kawakita does not explicitly disclose: a device separate from and communicatively coupled to the information handling system, the device comprising one of a mouse, a stylus or a card reader; receiving an indication that a person is moving the mouse or the stylus or inserting a card into the card reader; determining that the person 
However, in an analogous art, Plummer discloses: 
a device separate from and communicatively coupled to the information handling system, the device comprising one of a mouse, a stylus or a card reader (Plummer FIGs 1, 9, col. 2: 38-46; col. 15: 45-50. [A] network device is a piece of networking equipment, including hardware and software, which communicatively couples other equipment on the network (e.g., other network devices, end stations, etc.). Network devices 101-102 can be, for example, a client or a server, a personal computer (e.g., desktops, laptops, and tablets. Input device(s) 906 may include a mouse, a touch pad, a touch sensitive screen (which may be integrated with display device 904), a pointer device such as a stylus, and/or a keyboard.); 
receiving an indication that a person is moving the mouse or the stylus or inserting a card into the card reader (Plummer FIG. 6A, col. 9: 16-21. At transaction 6-1, the client detects user activity on the first user session. For example, the user applies one or more key strokes or mouse clicks while the browser for accessing the server via the first user session is in the active/foreground state.); 
determining that the person wants to access the information handling system based on the indication that the person is moving the mouse or stylus or inserting the card into the reader (Plummer FIG. 6A, col. 9: 16-21; 41-50. At transaction 6-1, the client detects user activity on the first user session. For example, the user applies one or more key strokes or mouse clicks while the browser for accessing the server via the first user session is in the active/foreground state. According to one embodiment, in response to receiving a client request (e.g., the first client request of the first user session), the server stores the timestamp contained in the last user active time field (e.g., as part of last SSO session active(s) 124). For example, the server stores the ID of SSO session 141 as part of entry 401, and time value T0.1 as part of entry 403 [determine if the time falls within the Single Sign-On session].). 
Therefore, it would have been obvious to one of ordinary skill in the art on or before the effective filing date of the claimed invention to combine the teachings of Plummer and Kawakita to include: a device separate from and communicatively coupled to the information handling system, the device comprising one of a mouse, a stylus or a card reader; receiving an indication that a person is moving the mouse or the stylus or inserting a card into the card reader; determining that the person wants to access the information handling system based on the indication that the person is moving the mouse or stylus or inserting the card into the reader, to provide users with a means for detecting user mouse clicks and determining whether time for user mouse click falls within a SSO session.  (See Plummer col. 9: 41-50).  
Regarding claim 3, Kawakita and Plummer disclose the system of claim 1. Plummer further discloses the MCU is configured determine that the person wants to access the information handling system by receiving the indication that the person is moving the mouse and filtering the information based on one or more of determining the user has not exceeded a maximum time duration and determining a number of clicks of the mouse received in a time period exceeds a minimum number of clicks (Plummer FIG. 6A, col. 9: 16-21, 27-30, 64-67; col.10: 1-4. At transaction 6-1, the client detects user activity on the first user session. For example, the user applies one or more key strokes or mouse clicks while the browser for accessing the server via the first user session is in the active/foreground state. At transaction 6-2, the client determines that it is time to transmit a first client request of the first user session to the server in response to a trigger event similar to the trigger events described above. [T]he server determines if there was user activity by determining the difference between the timestamp in the request time field and the timestamp in the last user active field. In one embodiment, the server determines that the user session is still active if the difference is less than the preconfigured session timeout. In this example, the server determines that (T0.3−T0.1) < ToP, and concludes that the first user session has not timed out [otherwise, the system may end the SSO session and request the user to re-authenticate. See col. 13: 1-9.].).
The motivation is the same as that of claim 1 above. 
Regarding claim 4, Kawakita and Plummer disclose the system of claim 1. Kawakita further discloses wherein the biometric information comprises user contact with a fingerprint recognition sensor on the device (Kawakita [0033], [0035]. The display 112 may or may not include a user interface overlaid on the display 112, enabling user input via touches , gestures , or implements ( e.g. , stylus ) . A biometric sensor 106 can authenticate physical features of a user. In some embodiments, the biometric sensor 106 can sense a feature of a user's hand. In particular embodiments, the biometric sensor 106 can be a fingerprint reader. However, device 100 can include any other suitable biometric sensor, including a palm print reader , an eye scanner ( including retinal , iris or sclera matching ), or a facial recognition imager.).
Regarding claim 5, Kawakita and Plummer disclose the system of claim 1. Plummer further discloses the MCU is configured to determine that the person wants to Plummer col. 5: 27-32. “[U]ser activity” includes, but is not limited to, a key stroke or a mouse click by the user, or the touching by the user of a touch screen of a device (such as a tablet, a mobile device, etc.) either directly or indirectly through the use of an instrument (e.g., a stylus).) [to determine if the time of user activity falls within the Single Sign-On session].). 
The motivation is the same as that of claim 1 above.
Regarding claim 7, Kawakita and Plummer disclose the system of claim 1. Kawakita further discloses wherein: the inactive state comprises one of a sleep mode and an off mode (Kawakita [0044]. In some embodiments, successful authentication can result in a device 200 transitioning from a low power consumption sleep state , to higher power consumption active state . However, in other embodiments, successful authentication can result in device 200 transitioning from a fully off state to an on state.). 
Regarding claim 8, claim 10 is directed to a method corresponding to the system of claim 1. Claim 8 is similar in scope to claim 1 and is therefore rejected under similar rationale. 
Regarding claim 10, claim 10 is directed to a method corresponding to the system of claim 3. Claim 10 is similar in scope to claim 3 and is therefore rejected under similar rationale. 
Regarding claim 11, claim 11 is directed to a method corresponding to the system of claim 7. Claim 11 is similar in scope to claim 7 and is therefore rejected under similar rationale. 
Regarding claim 12, claim 12 is directed to a system corresponding to the method of claim 8. Claim 12 is similar in scope to claim 8 and is therefore rejected under similar rationale.
Regarding claim 14, claim 14 is directed to a system corresponding to the method of claim 10. Claim 14 is similar in scope to claim 10 and is therefore rejected under similar rationale.
Regarding claim 15, claim 15 is directed to a system corresponding to the system of claim 5. Claim 15 is similar in scope to claim 5 and is therefore rejected under similar rationale.
Regarding claim 18, claim 18 is directed to a system corresponding to the method of claim 11. Claim 18 is similar in scope to claim 11 and is therefore rejected under similar rationale.
Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over over Kawakita et al. (“Kawakita,” US 20190347389, filed May 10, 2018) in view of Plummer et al. (“Plummer,” US 9876859, patented Jan 23, 2018) and Kozlay (“Kozlay,” US 20070040017, published Feb 22, 2007).  
Regarding claim 6, Kawakita and Williams disclose the system of claim 1. Kawakita does not explicitly disclose: wherein the biometric information comprises insertion of a Common Access Card (CAC) in a CAC reader.  
However, in an analogous art, Kozlay discloses a system wherein receiving an indication that a person is inserting a card into a card reader comprises detecting of a Kozlay FIG. 1, [0023], [0051]. In operation, an authorized user enrolled into a Smartcard and/or badge: (1) inserts their card into a card insertion slot (i.e., an opening) on the enclosure of the Smartcard holding apparatus; (2) the cardholding apparatus prompts the user to biometrically authenticate themselves. The smartcard 110 can be a standard Smartcard such as the Federal Employee/Contractor Personal Identity Verification (PIV) card, the DOD Common Access Card (CAC) or the Transportation Worker's Identity Card (TWIC), for example. ). 
Therefore, it would have been obvious to one of ordinary skill in the art on or before the effective filing date of the claimed invention to combine the teachings of Kazlay with the teachings of Kawakita and Plummer to include: wherein receiving an indication that a person is inserting a card into a card reader comprises detecting of a Common Access Card (CAC) into the card reader, to provide users with a means for using a CAC card as an source of identification information for user authentication. (See Kazlay [0023].) 
Regarding claim 17, claim 17 is directed to a system corresponding to the system of claim 6. Claim 17 is similar in scope to claim 6 and is therefore rejected under similar rationale.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD LONG whose telephone number is (571)272-8961.  The examiner can normally be reached on Monday to Friday, 9 AM - 6  PM EST (Alternate Fridays).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/EDWARD LONG/
Examiner, Art Unit 2439


/LUU T PHAM/      Supervisory Patent Examiner, Art Unit 2439